/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figures 3-6 fail to show the details  as described in the specification on pages 6-10. Namely, the reference numerals 56,73,94,95,96, used in the specification are not shown in the Figures (3-6).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim recitation that the infeed channel 25 ‘defines a closed spaced between he liquid jet 21 and the mixing chamber 22’ is new matter as this channel 25 is not discloses as a closed space in the original specification. In addition, it is unclear how this space is closed since there are entries and exits and the opening from the infeed channel 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 3, ‘with an automatic intake’ is unclear.  There is no structural component called ‘an automatic intake’ in the specification.  The automatic intake, as described in the specification, results from the infeed chamber 25 having a smaller diameter than the diameter of abrasive jet downstream.  This ‘automatic intake’ is a desired function of these diameters causing pressure difference to ‘intake’ the abrasive and/or clean gas. Line 9, is this the same ‘intake’ as recited in line 3?  Again, this is not a structural component and claiming it as such makes the claim indefinite.  The recitation of ‘clean gas’ and ‘gas’ are confusing as to being separate components.  Also, it is unclear how this channel 25 is closed since there are entries and exits and the opening from the infeed channel 26, therefore this channel is not closed.
Claim 4 recites, ‘the gas and abrasive mixture (94) infeed (28) inclines’ is unclear.  Is this gas and abrasive infeed the same as the gas infeed 26?  The terms ‘clean gas’ and ‘gas’ are confusing as to being separate components. The preamble mentions ‘clean gas’ and the ‘gas’ in the body further confusing the claim language. The phrase ‘inclines against the common axis’ is unclear. How is it against the axis?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sato 2017/0326706.

Sato disclose 1. (original) An abrasive blasting head 1 for cutting or splitting (Abstract, [0003],[0006]) comprising: a liquid jet (Q,WJ), a clean gas A infeed channel 12 (Fig 6), a mixing chamber (16) equipped with at least one gas (air/not labeled) and abrasive mixture (G) infeed (17/7Ac), connected to an abrasive jet (AWJ) characterized by the that the liquid jet (WJ) leads into an infeed channel (13), which leads into the mixing chamber (16), wherein the infeed channel 13, as best understood, defines a closed space between liquid jet Q and mixing channel 16, the infeed channel 13 leads into the abrasive jet (AWJ), wherein the liquid jet (WJ) and the abrasive jet (AWJ) are lying in a common axis (Fig 6), while the infeed channel (13) comprises only one clean gas (A) infeed through infeed 12 feeds clean gas into infeed 12 obliquely up the surface 4Ac of infeed channel 12  [0092] wherein the surface 4Ac is inclined at an angle of 10° to 600 (60 degrees) leading downstream relative to the common axis of WJ(Fig 6) (wherein the oblique surfaces are downstream from the liquid jet Q along the axis and the clean gas turns into the stream going downstream as shown by the arrows in Fig 6, wherein the inner cross-section area d3 of infeed channel (13) is smaller than the d4 of cylindrical part (14) of the abrasive jet (AWJ) [0086], thereby with the diameter d4 being larger and downstream of diameter d3, an automatic intake will be produced similar to the claimed invention, as best understood.
4. (currently amended) The abrasive head with clean gas infeed according to claim 1 .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO, alone.
  	Sato discloses the claimed invention except wherein the mixing chamber (16) contains at least two gas and abrasive mixture infeeds.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to provide two abrasive/gas infeeds to provide a more abrasive water jet and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar waterjet blasting devices with abrasive infeeds.

Response to Arguments
Applicant's arguments filed 11-29-22 have been fully considered but they are not persuasive.
On pages 4-5 Applicant argues that the amendment overcome Sato.  However, the amendment now raises new 112 issues, including new matter concerning the ‘closed space’ of channel 25.  Regarding arguments drawn to Sato, the clean gas intake is now determined to be 12 (within structure 4A) which has oblique surfaces 4Ac causing clean air to enter at an angle and turn to go downstream. There is also just one infeed 12 within 4A, that now reads on the claim. Also, since the d4 diameter is larger than d3, the ‘automatic intake’ will necessarily happen as Applicant’s with the same channel structure and upstream being smaller than downstream cross-section.  
Applicant argues that Sato aims to solve a different problem, however, the structure claimed, as best understood by Applicant, reads on the new claim limitations and thus the claims do not overcome the prior art rejection. The cross section of Sato at d3 is clearly disclosed to be larger than diameter at d4 [0086] and therefore these arguments are moot.
The inlet of 12 with oblique surfaces 4Ac now read on the infeed being 10-60 degrees relative to the axis and this, as noted above, reads on the ‘one infeed’ as 12 is only one infeed of 4A. Although the gas can enter into other parts of the stream, this now reads on the claim language.
Arguments drawn to Sato having ‘lower speed’ do not overcome the structural limitations of the claimed invention, in which Sato discloses or teaches.
Arguments drawn to the 103 rejection are repeated and thus Examiner repeats her response, as detailed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 10, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723